Case: 21-60905     Document: 00516473837         Page: 1     Date Filed: 09/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 16, 2022
                                  No. 21-60905
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Karla Jesenia Martinez-Montes; Emily Gisselle
   Hernandez-Martinez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                    Agency Nos. A208 903 835; A208 903 836


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Petitioners Karla Jesenia Martinez-Montes and her minor daughter,
   natives and citizens of Honduras, timely petition us for review of a decision




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60905      Document: 00516473837          Page: 2    Date Filed: 09/16/2022




                                    No. 21-60905


   of the Board of Immigration Appeals (BIA) denying their asylum,
   withholding of removal, and Convention Against Torture (CAT) claims.
          On petition for review of a BIA decision, we review factual findings
   for substantial evidence and questions of law de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). The substantial-evidence
   standard applies to review of decisions denying asylum, withholding of
   removal, and relief under the CAT. Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005). This standard requires that the BIA’s conclusion be based on the
   evidence presented and that its decision be substantially reasonable. Id.
   Under this standard, reversal is improper unless the evidence compels a
   contrary conclusion. Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.
   1996). When the BIA adopts the IJ’s decision without assigning reasons, this
   court reviews the IJ’s decision. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir.
   2007). Here, the BIA issued a decision but relied on the underlying factual
   findings of the IJ, so this court may review those findings.
          We are not compelled to find that Martinez-Montes has proved the
   elements of her past or future persecution asylum claim. At issue here is the
   proposed social group “women of domestic violence,” but this group is
   foreclosed by our precedent. Jaco v. Garland, 24 F.4th 395, 403-07 (5th Cir.
   2021). Without this element, the asylum claim fails, so analysis of the other
   elements is unnecessary. See INS v. Bagamasbad, 429 U.S. 24, 25-26 (1976).
   The withholding claim necessarily fails when the asylum claim fails. See Dayo
   v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
          Apart from membership in a Particular Social Group (PSG),
   Martinez-Montes alleges that her belief that the government and police in
   Honduras are corrupt is a protected political opinion. She asserts that the
   government persecutes citizens by declining to help them, but does not
   explicitly argue political opinion as a basis of her own persecution. And




                                          2
Case: 21-60905      Document: 00516473837               Page: 3   Date Filed: 09/16/2022




                                         No. 21-60905


   neither did she raise this argument before the BIA. Thus, we are deprived of
   jurisdiction because she failed to exhaust. See Omari v. Holder, 562 F.3d 314,
   319 (5th Cir. 2009) (holding that the 8 U.S.C. § 1252(d)(1) exhaustion
   requirement is jurisdictional).
          We are not compelled to conclude that Martinez-Montes has proved
   the elements of her CAT claim. The IJ correctly noted that she has not
   alleged danger from government officials, nor has she sought protection from
   law enforcement such that she could allege willful blindness regarding her
   protection. See Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017).
                                     *        *         *
          For these reasons, the petition for review is DENIED in part and
   DISMISSED in part.




                                              3